Exhibit 10.3

 

FORM OF PROMISSORY NOTE

 

$37,500 June 22, 2017     

 

NOW THEREFORE FOR VALUE RECEIVED, the undersigned, Probility Media Corporation,
a Nevada corporation (“Probility”), hereby promises to pay to the order of
[_______] (“Holder”), Thirty-Seven Thousand Five Hundred Dollars ($37,500) (the
“Principal”), in lawful money of the United States of America, which shall be
legal tender, not bearing interest and payable as provided herein. This
Promissory Note (this “Note”) is entered into to evidence amounts owed to Holder
by Probility under that certain Share Exchange Agreement by and between
Probility, W Marketing Inc., a New York corporation, and the shareholders of W
Marketing, Inc., effective as of May 1, 2017 (the “Share Exchange”). Capitalized
terms used herein but not otherwise defined have the meanings given to such
terms in the Share Exchange.

 

1.       This Note shall accrue interest at a rate of eight percent (8%) per
annum (“Interest”), beginning on June 22, 2017. All past-due Principal and
Interest (which failure to pay such amounts shall be defined herein as an “Event
of Default”) shall bear interest at the rate of twelve percent (12%) per annum
until paid in full (the “Default Rate”).

 

2.       Probility agrees to pay the Holder (a) the lesser of (i) $3,305.71
(with such amount to be reduced proportionately in the event of an Employment
Termination (as defined below); or (ii) the total amount then due under this
Note, per month (each a “Monthly Payment”); payable on or before the 22th
Business Day of each month (each the “Monthly Payment Date”) towards the
outstanding Principal and accrued Interest on this Note (if any), with the first
such Monthly Payment due on August 22, 2017, until the earlier of (i) the
Maturity Date (when the entire then outstanding balance of this Note shall be
due and payable), or (ii) the date that the Principal balance and all accrued
Interest owed on this Note has been repaid in full. The “Maturity Date” of this
Note shall be August 22, 2018.

 

3.       In the event that Jeffrey S. Spellman’s employment with the Company
shall be terminated by Mr. Spellman, terminated by the Company for cause, or
terminated due to Mr. Spellman’s death or disability, prior to 90 days after the
Closing Date (as defined in the Share Exchange), the Principal amount of this
Note shall automatically decrease by the lesser of (a) $7,500; and (b) the then
Principal Amount of the Note (together with accrued Interest thereon), and the
Monthly Payment shall be re-amortized for the remaining length and Principal
balance of the Note.

 

4.       This Note and accrued Interest hereon may be prepaid in whole or in
part, at any time and from time to time, without premium or penalty.

 

5.       All payments made by Probility under this Note will be applied: (i)
first, to late charges, costs of collection or enforcement, and similar amounts
due, if any, under the Note; (ii) second, to Interest that is due and payable
under this Note; and (iii) third, the remainder to Principal due and payable
under this Note.

 

6.       If any payment of Principal or Interest on this Note shall become due
on a Saturday, Sunday or any other day on which national banks are not open for
business, such payment shall be made on the next succeeding business day.

 

7.       This Note shall be binding upon Probility and inure to the benefit of
Holder and Holder’s respective successors and assigns. Each holder of this Note,
by accepting the same, agrees to and shall be bound by all of the provisions of
this Note. Holder may assign this Note or any of its rights, interests or
obligations to this Note with notice to, but without the prior written approval
of Probility.

 

8.       No provision of this Note shall alter or impair the obligation of
Probility to pay the Principal and Interest on this Note at the times, places
and rates, and in the coin or currency, herein prescribed.

 

9.       Notwithstanding anything to the contrary in this Note or any other
agreement entered into in connection herewith, whether now existing or hereafter
arising and whether written or oral, it is agreed that the aggregate of all
charges constituting interest, or adjudicated as constituting Interest, and
contracted for, chargeable or receivable under this Note or otherwise in
connection with this loan transaction, shall under no circumstances exceed the
Maximum Rate.

 

 

 

 1 

 

 

10.       Probility represents and warrants to Holder as follows:

 

(a)       The execution and delivery by Probility of this Note (i) are within
Probility’s power and authority, and (ii) have been duly authorized by all
necessary action.

 

(b)       This Note is a legally binding obligation of Probility, enforceable
against Probility in accordance with the terms hereof, except to the extent that
(i) such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights, and (ii) the availability of the remedy of specific
performance or injunctive or other equitable relief is subject to the discretion
of the court before which any proceeding therefore may be brought.

 

11.       If an Event of Default (as defined herein) occurs (unless all Events
of Default have been cured or waived by Holder), Holder may, by written notice
to Probility, declare the Principal and all other amounts payable on, this Note
to be immediately due and payable (“Acceleration”). The following events and/or
any other Events of Default defined elsewhere in this Note are “Events of
Default” under this Note:

 

(a)       Probility shall fail to pay, when and as due, the Principal or
Interest payable hereunder within ten (10) days from the due date of such
payment; or

 

(b)       Probility shall have breached in any material respect any term,
condition or covenant in this Note, and, with respect to breaches capable of
being cured, such breach shall not have been cured within fifteen (15) days
following the occurrence of such breach; or

 

(c)       Probility shall: (i) take any action which constitutes its admission
of inability to pay its debts as they mature; (ii) make an assignment for the
benefit of creditors, file a petition in bankruptcy, petition or apply to any
tribunal for the appointment of a custodian, receiver or a trustee for it or a
substantial portion of its assets; (iii) commence any proceeding under any
bankruptcy, reorganization, arrangement, readjustment of debt, dissolution or
liquidation or statute of any jurisdiction, whether now or hereafter in effect;
(iv) have filed against it any such petition or application in which an order
for relief is entered or which remains undismissed for a period of ninety (90)
days or more; (v) indicate its consent to, approval of or acquiescence in any
such petition, application, proceeding or order for relief or the appointment of
a custodian, receiver or trustee for it or a substantial portion of its assets;
or (vi) suffer any such custodianship, receivership or trusteeship to continue
undischarged for a period of ninety (90) days or more; or

 

(d)       the dissolution or liquidation of Probility; or

 

(e)       Probility shall take any action authorizing, or in furtherance of, any
of the foregoing.

 

12.       In case any one or more Events of Default shall occur and be
continuing, Holder may proceed to protect and enforce its rights by an action at
law, suit in equity or other appropriate proceeding, whether for the specific
performance of any agreement contained herein or for an injunction against a
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise. In case of a default in the
payment of any Principal or Interest of or premium, if any, Probility will pay
to Holder such further amount as shall be sufficient to cover the reasonable
cost and expenses of collection, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements. No course of dealing and no delay
on the part of Holder in exercising any right, power or remedy shall operate as
a waiver thereof or otherwise prejudice Holder’s rights, powers or remedies. No
right, power or remedy conferred by this Note upon Holder shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise. Holder shall
also have such other rights as described herein.

 

13.       If from any circumstance any holder of this Note shall ever receive
interest or any other charges constituting interest, or adjudicated as
constituting interest, the amount, if any, which would exceed the Maximum Rate
shall be applied to the reduction of the Principal amount owing on this Note,
and not to the payment of interest; or if such excessive interest exceeds the
unpaid balance of Principal hereof, the amount of such excessive interest that
exceeds the unpaid balance of Principal hereof shall be refunded to Probility.
In determining whether or not the interest paid or payable exceeds the Maximum
Rate, to the extent permitted by applicable law (i) any non-Principal payment
shall be characterized as an expense, fee or premium rather than as interest;
and (ii) all interest at any time contracted for, charged, received or preserved
in connection herewith shall be amortized, prorated, allocated and spread in
equal parts during the period of the full stated term of this Note. The term
“Maximum Rate” shall mean the maximum rate of interest allowed by applicable
federal or state law.

 

 

 

 2 

 

 

14.       Except as provided herein, Probility and any sureties, guarantors and
endorsers of this Note jointly and severally waive demand, presentment, notice
of nonpayment or dishonor, notice of intent to accelerate, notice of
acceleration, diligence in collecting, grace, notice and protest, and consent to
all extensions without notice for any period or periods of time and partial
payments, before or after maturity, without prejudice to the holder. Holder
shall similarly have the right to deal in anyway, at any time, with one or more
of the foregoing parties without notice to any other party, and to grant any
such party any extensions of time for payment of any of said indebtedness, or to
grant any other indulgences or forbearance whatsoever, without notice to any
other party and without in any way affecting the personal liability of any party
hereunder. If any efforts are made to collect or enforce this Note or any
installment due hereunder, the undersigned agrees to pay all collection costs
and fees, including reasonable attorneys’ fees.

 

15.       This Note may be executed in several counterparts, each of which is an
original. It shall not be necessary in making proof of this Note or any
counterpart hereof to produce or account for any of the other counterparts. A
copy of this Note signed by one party and faxed or scanned and emailed to
another party (as a PDF or similar image file) shall be deemed to have been
executed and delivered by the signing party as though an original. A photocopy
or PDF of this Note shall be effective as an original for all purposes.

 

16.       It is the intention of the parties hereto that the terms and
provisions of this Note are to be construed in accordance with and governed by
the laws of the State of Texas, except as such laws may be preempted by any
federal law controlling the rate of interest which may be charged on account of
this Note. The parties hereby consent and agree that, in any actions predicated
upon this Note, venue is properly laid in Texas and that the federal and state
courts located in and for Harris County, Texas, shall have full subject matter
and personal jurisdiction over the parties to determine all issues arising out
of or in connection with the execution and enforcement of this Note.

 

17.       The term “Probility” as used herein in every instance shall include
Probility’s successors, legal representatives and assigns, including all
subsequent grantees, either voluntarily by act of Probility or involuntarily by
operation of law and shall denote the singular and/or plural and the masculine
and/or feminine and natural and/or artificial persons, whenever and wherever the
contexts so requires or properly applies. The term “Holder” as used herein in
every instance shall include Holder’s successors and assigns, as well as all
subsequent assignees and endorsees of this Note, either voluntarily by act of
the parties or involuntarily by operation of law. Captions and paragraph
headings in this Note are for convenience only and shall not affect its
interpretation.

 

18.       Anything else in this Note to the contrary notwithstanding, in any
action arising out of this Agreement, the prevailing party shall be entitled to
collect from the non-prevailing party all of its attorneys’ fees. For the
purposes of this Note, the party who receives or is awarded a substantial
portion of the damages or claims sought in any proceeding shall be deemed the
“prevailing” party and attorneys’ fees shall mean the reasonable fees charged by
an attorney or a law firm for legal services and the services of any legal
assistants, and costs of litigation, including, but not limited to, fees and
costs at trial and appellate levels.

 

19.       In the event any one or more of the provisions contained in this Note
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Note shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

20.       No modification, amendment, addition to, or termination of this Note,
nor waiver of any of its provisions, shall be valid or enforceable unless in
writing and signed by all the parties hereto.

 

21.       The Note constitutes the entire agreement of the parties regarding the
matters contemplated herein, or related thereto, and supersedes all prior and
contemporaneous agreements, and understandings of the parties in connection
therewith.

 

22.       Wherever the context hereof shall so require, the singular shall
include the plural, the masculine gender shall include the feminine gender and
the neuter and vice versa. The headings, captions and arrangements used in this
Note are for convenience only and shall not affect the interpretation of this
Note.

 

 

 

[Remainder of page left intentionally blank. Signature page follows.]

 

 

 

 3 

 

IN WITNESS WHEREOF, Probility has duly executed this Note on June 22, 2017.

 

 

  “Probility”       Probility Media Corporation       By: /s/ Noah
Davis                            Name:  Noah Davis   Title:  President

 

 

 

 

 

 

 

 

 

 

 

 



 4 

